            Case 6:20-cv-00454-ADA Document 57 Filed 03/08/21 Page 1 of 4

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION
WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND DEVELOPMENT
vs.                                                 Case No.: 6:20-cv-454
MICROSOFT CORPORATION


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Kevin Robert Oliver                                        , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Microsoft Corporation                              in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Sidley Austin LLP                                        with offices at:

               Mailing address: 1 S Dearborn St.

               City, State, Zip Code: Chicago, IL 60603

               Telephone: 312-853-7000                      Facsimile: 312-853-7036


       2.      Since    June 6, 2017                          , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of Illinois                     .

               Applicant's bar license number is 6324436                                                .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               Western District of Michigan                 November 20, 2017

               Central District of Illinois                 June 15, 2018

               Seventh Circuit Court of Appeals             November 13, 2020
     Case 6:20-cv-00454-ADA Document 57 Filed 03/08/21 Page 2 of 4

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-00454-ADA Document 57 Filed 03/08/21 Page 3 of 4

          9.     Applicant will file an Application for Admission to Practice before the United States

                 District Court for the Western District of Texas, if so requested; or Applicant has

                 co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.

                 Co-counsel: Barry K. Shelton

                 Mailing address: 311 Ranch Road 620 S, Suite 205

                 City, State, Zip Code: Austin, TX 78734

                 Telephone: 512-263-2165


          Should the Court grant applicant's motion, Applicant shall tender the amount of $.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Kevin Robert Oliver                       to the Western District of Texas pro hac vice for this case only.


                                                       Respectfully submitted,

                                                        Kevin Robert Oliver
                                                       [printed name of Applicant]


                                                       [signature of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the 8th day of March                      , 2021 .

                                                        Kevin Robert Oliver
                                                       [printed name of Applicant]


                                                       [signature of Applicant]
            Case 6:20-cv-00454-ADA Document 57 Filed 03/08/21 Page 4 of 4

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A
BRAZOS LICENSING AND
vs.
DEVELOPMENT                                        Case No.: 6:20-cv-454
MICROSOFT CORPORATION



                                             ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Kevin Robert Oliver                                   , counsel for

Microsoft Corporation                             , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Kevin Robert Oliver                    may appear on behalf of Microsoft Corporation

in the above case.

       IT IS FURTHER ORDERED that Kevin Robert Oliver                                       , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the               day of March                              , 20          .




                                                    UNITED STATES DISTRICT JUDGE
